UNITED STATES   SECURITIES AND EXCHANGE COMMISSION   Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934   31 March 2015 Commission File No. 001-32846     CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,   Dublin 22, Ireland.   (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:   Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): ﻿ ﻿ BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 31st March 2015 Name of applicant: CRH plc Name of scheme: 2000 Share Option Scheme (RA/CRHplc/00024) Period of return: From: To: Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): - Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): - Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Neil Colgan Telephone number of contact: 00 BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 31st March 2015 Name of applicant: CRH plc Name of scheme: 2000 Share Option Scheme (United Kingdom) (RA/CRHplc/00023) Period of return: From: To: Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): - Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): - Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Neil Colgan Telephone number of contact: 00 BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 31st March 2015 Name of applicant: CRH plc Name of scheme: 2000 Saving Related Share Option Scheme (Republic of Ireland) (RA/CRHplc/00024) Period of return: From: To: Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): - Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): - Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Neil Colgan Telephone number of contact: 00 BLOCK LISTING SIX MONTHLY RETURN Information provided on this form must be typed or printed electronically and provided to an ris. Date: 31st March 2015 Name of applicant: CRH plc Name of scheme: 2000 Saving Related Share Option Scheme (United Kingdom) (RA/CRHplc/00020) Period of return: From: To: Balance of unallotted securities under scheme(s) from previous return: Plus: The amount by which the block scheme(s) has been increased since the date of the last return (if any increase has been applied for): - Less: Number of securities issued/allotted under scheme(s) during period (see LR3.5.7G): - Equals: Balance under scheme(s) not yet issued/allotted at end of period: Name of contact: Neil Colgan Telephone number of contact: 00 By:/s/Maeve Carton M. Carton Finance Director
